Exhibit 10.24

CONTINGENT ADDENDUM TO LEASE AGREEMENT

THIS IS PREPARED WITH THE CONTINGENCY OF THE RENTAL OF THE FOLLOWING MENTIONED
PROPERTY. ADDENDUM TO LEASE DATED MARCH 1, 2009 (LEASE AGREEMENT) WITH A MOVE IN
DATE OF DECEMBER 1, 2011 BETWEEN HENRY AMALGAMATED LLC, (LESSOR) AND ANGIE’S
LIST, INC., (LESSEE).

WHEREAS, Lessor and Lessee entered into the lease agreement dated March 1, 2009
for office space.

NOW THEREFORE, it is agreed that the Lease Agreement is hereby modified and
amended in the following respects to be effective DECEMBER 1, 2011 with a move
in date of DECEMBER 1, 2011. WIT:

 

  1. Paragraph (1) (Description of Premises) Lessor hereby leases additional
parking space known as the following to the lessee:

  912 E Washington Street 46202

  920 E Washington Street 46202

  954 E Washington Street 46202

 

  2. Paragraph (4) (Rent) the amount for the additional parking space with
parking for: 34 cars at 912 E Washington Street, 10 cars at 920 E Washington
Street and 26 cars at 954 E Washington Street will be $ 3,780.00.

Except as specifically mentioned herein, all other terms and conditions of the
original Lease Agreement shall remain the same and unchanged

Henry Amalgamated LLC

Lessor

 

/s/ Karl Northern

    Date:  

12/20/2011

Angie’s List, Inc

Lessee

 

/s/ Robert R. Millard

    Date:  

12/20/2011